Citation Nr: 0730592	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD and anxiety disorder.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to December 
1969.

With regard to the issue of entitlement to service connection 
for PTSD, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal originally from a February 2000 
rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequent rating 
decisions on this matter were issued in March 2000 and August 
2001 without any decision on this matter becoming final.  A 
notice of disagreement was received in August 2001, a 
statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.

With regard to the issue of entitlement to service connection 
for hypertension, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating determination of an RO of the VA.  A notice of 
disagreement was received in April 2005, a statement of the 
case was issued in June 2006, and a substantive appeal was 
received in July 2006.

The Board notes that the veteran's April 2005 notice of 
disagreement, in pertinent part, initiated appeals of three 
issues arising from the January 2005 rating determination.  
These three issues were addressed in the June 2006 statement 
of the case; however, the veteran's July 2006 substantive 
appeal expressly limited his appeal to hypertension and 
"service connection for Diabetes II."  As service 
connection was already in effect for his diabetes, the latter 
statement did not perfect any issue on appeal.  Thus, the 
only perfected appeal arising from the January 2005 rating 
determination and June 2006 statement of the case features 
the issue of entitlement to service connection for 
hypertension.

In accordance with his request in the July 2006 substantive 
appeal, the veteran was scheduled for a July 2007 travel 
Board hearing.  However, the veteran withdrew his request for 
a hearing in a signed statement dated July 2007.

Finally, the Board notes that the veteran was previously 
represented in this appeal by Disabled American Veterans 
(DAV).  However, as explained in an October 2006 letter from 
DAV, that organization requested that its appointment as the 
claimant's representative be withdrawn due to concerns 
regarding the veteran's alteration of a document submitted 
into evidence.  Veterans of Foreign Wars (VFW) was appointed 
as the veteran's new representative in July 2007.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat with 
an enemy of the United States of America.

2.  The veteran does not currently suffer from a PTSD 
pathology clinically associated with an in-service motor 
vehicle accident.

3.  The appellant's claimed in-service stressors, other than 
the in-service motor vehicle accident, have not been 
corroborated to have occurred by official military records or 
any other credible supporting evidence.

4.  The veteran does not currently suffer from an anxiety 
disorder associated with an in-service motor vehicle 
accident.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2007).

2.  An anxiety disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The veteran has received several 
VCAA notice letters regarding the issues currently on appeal.  
Most recently, a letter sent in July 2006, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board also notes that the July 2006 letter 
included special notice particular to the development of PTSD 
claims and stressor events; such particular notice regarding 
PTSD had been previously provided as early as a November 1999 
letter.

The Board notes that the July 2006 letter was sent to the 
appellant prior to the most recent RO readjudication of the 
case associated with the issuance of a supplemental statement 
of the case in September 2006.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The Board also notes that the July 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates, and this notice was repeated in the July 
2006 VCAA notice letter.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
September 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations in connection 
with these claims.  VA psychiatric examination reports are of 
record from examinations performed in June 2003 and February 
2005.  The RO has also obtained documents in the possession 
of the Social Security Administration and those documents 
have been associated with the claims-folders.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board observes that the RO made appropriate efforts to 
further develop the record with additional service 
documentation as is particularly pertinent to the veteran's 
contentions regarding PTSD.  In October 2002, the National 
Personnel Records Center (NPRC) responded to the RO's request 
for personnel records showing the veteran's unit of 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards, decorations, and 
official travel outside the U.S.  The NPRC's response 
indicated that an "extensive and thorough search of the 
records" available was performed and that no documentation 
beyond what is already in the claims folder was obtainable.  
The NPRC's October 2002 report specifically shows a 
determination that further efforts to locate such records at 
the NPRC "would be futile."  The Board finds that the RO 
made appropriate use of the available channels to obtain all 
available service records and obtained a formal determination 
that further efforts to obtain more records would be futile.  
38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999). 

The veteran contends that his service in Vietnam involved 
experiences which have caused the development of PTSD.  The 
veteran's correspondence, in aggregate, suggests two theories 
of entitlement to service connection for PTSD; the Board 
believes that its analysis of this appeal will be most clear 
if it discusses each theory separately.  First, the veteran 
contends that he suffers from PTSD as the result of exposure 
to life-threatening conditions involving enemy rocket attacks 
during his service in Vietnam.  This theory was advanced in a 
November 2000 statement and the veteran's August 2001 notice 
of disagreement.  Secondly, it appears from some of the 
veteran's correspondence that he contends that he suffers 
from PTSD as the result of a motor-vehicle accident he 
experienced during service in Vietnam.  The veteran has most 
clearly expressed a claim that he suffers from an anxiety 
disorder as the result of such an accident, but descriptions 
of the accident have been included in correspondence that 
discussed his PTSD contentions as well, including as far back 
as the veteran's October 2000 correspondence.

As discussed below, the Board finds that the veteran's claim 
must fail on either theory of entitlement.  The only claimed 
stressor event for which the veteran has provided somewhat 
specific detail for corroboration is an in-service motor 
vehicle accident; service connection cannot be granted for 
PTSD in the absence of an associated corroborated stressor.  
Regarding the only arguably corroborated stressor, the 
preponderance of the evidence probatively weighs against any 
finding that a motor-vehicle accident during service, even if 
corroborated, caused any current PTSD in the veteran.

With respect to either theory of entitlement, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
regard, the evidence is conflicting and presents different 
problems to the two theories of entitlement under 
consideration.

With regard to the question of whether the veteran is 
currently diagnosed as having PTSD, the most significant 
evidence supporting the veteran's claim is a letter dated 
April 2004 from a private psychologist.  This letter 
indicates the psychologist's clinical opinion that the 
veteran "suffers from all of the symptoms of Post Traumatic 
Stress Disorder."  To this extent, the Board considers that 
this letter is of significant probative value; it reflects 
the competent diagnostic conclusion of a trained professional 
psychologist, and it supports the veteran's claim to the 
extent that it indicates that the veteran currently suffers 
from symptoms of PTSD.

However, the veteran has been afforded two VA examinations in 
association with this claim which both probatively weigh 
against a finding that he currently suffers from PTSD.  In 
June 2003, the veteran was examined in connection with this 
claim and the examiner did not find that the veteran suffered 
from PTSD, despite expressly acknowledging that the veteran 
"reports some symptoms of post traumatic stress disorder."  
The June 2003 examination report shows that the veteran was 
only found to manifest the Axis I diagnosis of "Adjustment 
disorder with mixed anxiety and depression."  The veteran 
was personally evaluated again by the same examiner in 
February 2005 and, at that time, was again found not to be 
suffering from PTSD; specifically, the veteran was found to 
be free of any Axis I psychiatric diagnoses at that time.  
Both of these VA examination reports carry substantial 
probative weight as each reflects review of the claims folder 
and personal evaluation of the veteran by the expert 
psychiatric doctor.

In light of the conflicting probative evidence, the Board has 
carefully considered the nature of the evidence pertaining to 
the veteran's contentions involving PTSD.  Initially, the 
Board notes that there is no suggestion of PTSD or any other 
psychiatric pathology during service in the service medical 
records, or for many years following separation from service.  
The veteran's November 1969 service separation examination 
report shows the veteran was determined to be psychiatrically 
normal and the report is negative for any complaints, 
manifestations, or diagnoses of a psychiatric disability at 
that time.  Thus, while there is conflicting evidence 
regarding whether the veteran currently suffers from PTSD and 
the etiology of any current PTSD pathology, the record 
plainly offers no basis to support a finding that PTSD 
actually manifested during service.  The Board must evaluate 
whether the evidence of record demonstrates that any specific 
stressor has been corroborated to have occurred and 
clinically determined to have caused a current PTSD 
pathology.

Significantly, the April 2004 private psychologist's letter 
does not expressly identify any specific stressor event as 
the cause of the veteran's PTSD symptoms.  Rather, the letter 
essentially attributes the PTSD pathology to the fact that 
"this veteran served in Viet Nam" and he "offered courage 
and total potential sacrifice in that military conflict."  
The letter makes absolutely no reference to a motor-vehicle 
accident as pertinent to the PTSD diagnosis.  Although the 
April 2004 private psychologist's letter diagnoses the 
veteran with PTSD, the diagnosis cannot be connected with any 
specific corroborable stressor event.  Service connection for 
PTSD may only be warranted with demonstration of a 
corroborable specific in-service stressor.  Although it is 
clear that the veteran served in Vietnam, this fact alone 
does not constitute a specific stressor for which service 
connection may be granted.  The Board emphasizes that mere 
presence in a combat zone is not sufficient, solely in and of 
itself, to support a claim of service connection for PTSD.  A 
stressor must consist of an event during service.  Zarycki v. 
Brown, 6 Vet.App. 91, 99 (1993).

The veteran's service personnel records do not reflect any 
combat decorations, and the evidence of record does not 
otherwise demonstrate that the veteran engaged in active 
combat with enemy forces.  The veteran has described, 
including in a November 2000 statement, that he was involved 
in incidents in which he was near to sites of "rocket 
attack" on multiple occasions; however, there is no 
indication of a specific date, location, or circumstance 
sufficient to allow for any reasonable corroboration attempt 
with reference to pertinent records and reports of such 
incidents.  Unfortunately, the veteran's statements do not 
offer the type of detail and specificity of a particular 
stressor-event which might be reasonably corroborated.  The 
Board notes that the veteran's service records have been 
reviewed in seeking corroboration of a pertinent event 
correlated to the veteran's described stressors, but the 
records contain no indication of any such event.

The veteran's contentions, including as expressed in his 
April 2004 statement, otherwise feature descriptions of being 
deeply adversely affected by guilt associated with the war 
and trauma stemming from the violence surrounding him during 
service.  The Board sympathizes and understands the veteran's 
contentions, and the Board appreciates the veteran's 
honorable service.  In this case, however, the law simply 
does not offer any basis for granting service connection for 
PTSD without a specific corroborated stressor.

Other than the motor vehicle accident, the veteran's 
statements and testimony do not provide specific details of 
claimed stressors that could be corroborated.  The Board 
acknowledges the veteran's statements that he endured 
traumatic war experiences while serving in Vietnam; 
nevertheless, these experiences have been stated in general 
terms, and no specific war incidents during a specific time 
at a specific place have been indicated.  The law simply does 
not offer any basis for granting service connection for PTSD 
without a specific corroborated stressor.

As mentioned above, the veteran's contentions suggest an 
alternative theory of entitlement that involves the only 
potentially corroborable stressor presented in this case.  
The veteran contends that he suffers from PTSD as the result 
of a motor-vehicle accident during service; however, the 
Board notes that the only medical evidence of record which 
supports a finding that the veteran is diagnosed as having 
PTSD makes no reference to any stressor of this type.  The 
Board does not find that the April 2004 private 
psychologist's letter makes any discernable reference, 
implicit or otherwise, to a motor-vehicle accident.  Thus, 
the probative weight of this letter does not lend support to 
the particular proposition that a motor-vehicle accident in 
Vietnam caused the veteran's PTSD.  Furthermore, VA treatment 
records which repeatedly refer to "possible PTSD" and, 
prior to 2000, PTSD "symptoms" do not ever confirm a 
clinical diagnosis of PTSD nor associate any such pathology 
with a motor-vehicle accident.

In other words, even accepting that the veteran was in a 
motor-vehicle accident while in service in Vietnam, there is 
no evidence indicating that this motor-vehicle accident 
caused any current PTSD pathology in the veteran.  Moreover, 
the most recent VA examination report, from February 2005, 
probatively and persuasively indicates that the veteran does 
not suffer from any psychiatric pathology connected to the 
described in-service motor-vehicle accident.  The February 
2005 VA examination report expressly contemplates the 
veteran's contentions regarding the psychological impact of 
the described in-service motor-vehicle accident, and the 
report offers a clear discussion of the examiner's objective 
findings in this regard.  The report shows that "The veteran 
reacts with anxiety when faced with reminders of his 
accident.  However, by his own admission, the anxiety has 
never caused any industrial impairment . . . .  He also did 
not describe the anxiety as affecting other aspects of his 
life."  The examiner concluded that "the anxiety the 
veteran experiences is within the normal limits for an 
individual that has been in a motor vehicle accident."  The 
examiner listed "No diagnosis" for the veteran with regard 
to psychiatric Axis I pathologies.

Thus, the report reflects that the examiner found no active 
acquired psychological disability in the veteran, even after 
expressly considering and investigating the veteran's 
memories of the described motor-vehicle accident; the 
veteran's response to that experience involved a level of 
anxiety, but without clinical disability or psychological 
pathology.  Especially in light of the specific consideration 
of the veteran's mental health with regard to the described 
motor-vehicle accident, the Board finds that this thorough 
and complete VA examination report constitutes the most 
probative evidence on the issue.  Thus, the probative weight 
of the evidence is against a finding that any in-service 
motor-vehicle accident caused any current PTSD pathology in 
the veteran.

In conclusion, the preponderance of the evidence is against 
findings that the veteran suffers from any current PTSD 
pathology related to an in-service motor-vehicle accident.  
To the extent that the veteran contends that he suffers from 
PTSD due to combat-related stressor events in service, there 
is no evidence that the veteran engaged in combat and the 
only evidence of in-service combat-related stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative supporting evidence to corroborate that 
the claimed combat-related stressors occurred.  Consequently, 
absent probative supporting evidence, an essential element 
for a grant of service connection for PTSD is not established 
in connection with any combat-related stressor claimed.

The Board acknowledges that the VA examination reports 
arguably do not provide as specific a statement as possible 
regarding whether the veteran currently suffers from PTSD; 
for example, the most recent report more broadly reflects 
that the veteran is not diagnosed as having any psychiatric 
pathology.  The Board notes, however, that even if a more 
specific statement would arguably increase the probative 
value of the VA examination reports, proper appellate 
consideration in this case does not require any further 
development.  Even assuming for the sake of argument that a 
current diagnosis of PTSD was actually clinically confirmed, 
this claim would still fail on the basis of the other 
information currently of record.  The February 2005 VA 
examination report makes a clear and persuasive finding that 
the described in-service motor-vehicle accident is not a part 
of any psychiatric pathology for the veteran; no other 
evidence, including the April 2004 psychologist's letter, 
contradicts this persuasive clinical finding.  If the veteran 
currently suffers from PTSD, the evidence indicates that such 
a pathology has been attributed to experiences related to 
exposure to war events and combat violence in Vietnam; no 
such event has been factually corroborated for the purposes 
of this claim.

Thus, there is no competent evidence that any PTSD is related 
to a corroborated stressor.  Any diagnosis of PTSD which is 
based on an examination which relied upon an uncorroborated 
history would be inadequate for service connection purposes.  
See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  Thus, 
affording the veteran yet another VA examination to obtain a 
specific opinion as to whether he has PTSD related to 
exposure to war violence and combat conditions would be 
futile.  Service connection for PTSD must be denied as there 
is no evidence that any current PTSD that he may suffer from 
is related to any stressors that occurred during his active 
duty service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal must, accordingly, be denied.

Anxiety Disorder

The Board here separately acknowledges that the veteran's 
contentions have included a specific claim that he suffers 
from an anxiety disorder as the result of an in-service 
motor-vehicle accident.  As discussed above, however, the 
most probative evidence regarding the veteran's psychological 
health with regard to his recollections of the described 
motor-vehicle accident is the February 2005 VA examination 
report which weighs against this claim.  No competent 
clinical evidence of record diagnoses the veteran with any 
anxiety disorder attributed to an in-service motor vehicle 
accident.  The February 2005 VA examination report presents a 
clear finding that, although the veteran experiences some 
anxiety associated with the memory of the described motor-
vehicle accident, the anxiety is not at abnormal levels 
sufficient to be considered a diagnosed pathology.

The Board acknowledges that the prior June 2003 VA 
examination report did indicate a diagnosed "adjustment 
disorder" which involved symptoms of "mixed anxiety and 
depression" at that time; this diagnosis was not attributed 
to service or otherwise associated with a discussed etiology.  
To the extent that these conclusions may arguably conflict, 
the Board considers the February 2005 VA examination report 
to be more probative in that it is more recent and contains 
the same examiner's expert opinion updated to reflect 
consideration of the specific contention at issue here: 
whether the described in-service motor vehicle accident is a 
cause of a current psychiatric pathology in the veteran.  The 
Board notes that the veteran had not specifically articulated 
a claim that he suffered from an anxiety disorder due to the 
described motor-vehicle accident until July 2004; thus only 
the subsequent February 2005 VA examination report clearly 
contemplates and addresses whether the veteran suffers from a 
diagnosable anxiety disorder due to such an accident.

Conclusion

The Board acknowledges the veteran's own contentions that he 
currently suffers from an acquired psychiatric disability 
caused by his experiences during service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board must rely 
upon the conclusions of trained medical or psychiatric 
personnel, as appropriate, when considering evidence of 
diagnosis and etiology.  As discussed above, in this case the 
preponderance of the evidence is against finding that any 
current psychiatric pathology was caused by a corroborated 
in-service event.

The preponderance of the evidence is against a finding that 
the veteran currently suffers from any clinically diagnosed 
psychiatric disability, to include PTSD and an anxiety 
disorder, as a result of an in-service experience.  Thus, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied to this extent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and an anxiety disorder, is not 
warranted.  To this extent, the appeal is denied.


REMAND

The veteran contends that he currently suffers from 
hypertension as a result of his service connected diabetes 
mellitus.  

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected diabetes mellitus and 
his current hypertension.  The record before the Board 
contains a report of an October 2004 VA medical examination, 
showing the examiner's conclusion that it was clinically 
unlikely that the hypertension was etiologically related to 
the veteran's diabetes mellitus.  Specifically, the examiner 
explained that "Hypertension is not likely due to diabetes 
with normal renal function."

A more recent VA examination, one not directly associated 
with this claim on appeal, offers significantly conflicting 
information regarding the medical facts pertinent to this 
claim.  The June 2007 VA examination notes the diagnosis of 
hypertension and observes that it was manifest before the 
veteran's diabetes diagnosis.  The June 2007 report also 
states that the examiner was "unsure of whether there is any 
renal insufficiency . . . ."  The same report, however, 
states in its conclusion that "Due to micro and macro 
vascular complication of diabetes [the veteran] has . . . 
renal insufficiency with proteinuria and glucosuria."  This 
discrepancy may reflect that signs of renal insufficiency 
were newly detected in the lab work associated with this 
examination, as a lab note with this report shows "UA = 
3+glucose, 2+protein."

Thus, the medical evidence of record presents contradictory 
indications as to whether the veteran has renal dysfunction 
due to diabetes; it may be that renal dysfunction has now 
just recently been detected in the June 2007 lab work.  As a 
finding of "normal renal function" was cited as the basis 
for the October 2004 VA examiner's conclusion, and as that 
finding is contradicted by more recent evidence, the Board 
believes that a new VA examination is necessary to address 
this issue.  A new VA examination must be performed to 
clarify these pertinent facts and evaluate the etiology of 
the veteran's hypertension in light of up to date and 
clarified medical findings.

The Board also notes that the June 2007 VA examination report 
refers to vascular involvement of the diabetes pathology, but 
the report does not discuss such vascular involvement with 
respect to hypertension.  The Board may not interpret this 
statement to relate the finding to the veteran's hypertension 
diagnosis without medical evidence that explicitly does so.  
The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  In the Board's view, 
a new VA examination to address this issue on appeal in an 
unavoidable necessity.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any pertinent VA 
treatment records which may not be already 
associated with the claims folder, and 
this evidence should be added to the 
record.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and reported 
in detail.  In particular, the examiner is 
requested to reply to the following:

a)  Please confirm whether the veteran 
is currently diagnosed as having 
chronic hypertension?

b)  As to any diagnosed hypertension, 
the examiner should clearly report 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current chronic hypertension 
disability is proximately due to, 
caused by, or aggravated by the 
service-connected diabetes pathology.

c)  In answering item (b) above, the 
examiner is asked to provide a 
discussion of the medical rationale 
behind his answer.  Moreover, the 
examiner is asked to address the 
findings of the previous October 2004 
VA examination report (finding no 
likely relationship between 
hypertension and diabetes because there 
was normal renal function) and the June 
2007 VA examination report (appearing 
to find renal insufficiency and 
vascular complications from diabetes).

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue on 
appeal and determine whether the benefit 
sought may be granted.  If the benefit 
sought remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


